DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 10/23/2019.  These drawings are accepted for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheline et al (US 11,272,845, published as US 2014/0100440).



Regarding claims 2-5, and 12-15, Cheline et al disclose and teach the generation of a border contour associated with the lumen for multiple images by propagating the border to additional images including generation of geometric data for border contours and displaying said ouputs (Fig 6,8, Fig 55-58, Fig 1, 12, Col 10 line 43-Col 12 Line 64). These geometric data can include cross-sectional area, diameters, thicknesses, and the inputs from the user can be utilized to edit the border in order to adjust the geometric properties (Claims 2, 12, Fig 18, Col 3 Line 44-Col 4 Line 29).


Regarding claims 6-8, and 16-18, Cheline et al disclose and teach the generation of a least two different border contours based on an automated statistical process and whereby inputs from the user interface can be utilized to alter the statistical measurements being utilized to make determination (Fig 6a/b and associated discussion, also Fig 5, Claim 1-3). Cheline et al further discloses and teaches the generation of multiple border contours onto the display (Col 12 Line 5-64). 

.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes reference to Courtney et al (US 2013/0216614) which additionally discloses and teaches an automated system for intraluminal border detection, processing, and display of images with ultrasonic interrogation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793